Title: To George Washington from Alexander Spotswood, 27 September 1798
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Fredericksburg Septr 27 1798

Mr Peter favoured me with his Company at Newpost last Tuseday evening; and delivered me your letter of the 24th; with one Inclosed from Mr Anderson to garret; an overseer now in the employ of Mr Fontaine Maury. which letter I forwarded the next day, and this morning had an interview with Garret—he would not determine whether to receive your offer or not until he returned home and Consulted his wife—and in the evening, he Says he will return to town & write Mr Anderson—but observed, that should he agree to take your business; you must be at the expence of moving him up—(the distance will be about 60 miles, 120 going and comeing).
This man having no connections in these parts, and having the character of a good overseer—he engaged with me in presence of his present employer—but in a few days he declared of[f]—in Short his coming to you will depend on his wife—and shd She put in her Negative, it is doubtful whether he will write Anderson.
Therefore to keep you from a State of incertitude—I thought it best to write you the Above for fear garret should fail giving Anderson an Answer. Present me Respectfully to Mrs Washington, Miss custis & I am dr Sir Yr Obt Affect. Hble St

A. Spotswood

